                                                                                                         E-FILED
                                                                      Wednesday, 24 April, 2019 02:29:56 PM
                                                                              Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
______________________________________________________________________________
CHARLES PALMER,                           )
                                          )
                  Plaintiff,              )
      v.                                  )     Case No. 17-CV-3268
                                          )
CITY OF DECATUR, et al.,                  )
                                          )
                  Defendants.             )

                                              ORDER

       A Report and Recommendation (#73) was filed by the Magistrate Judge in the above cause

on April 3, 2019. More than fourteen (14) days have elapsed since the filing of the Recommendation

and no objections have been made. See 28 U.S.C. § 636(b)(1). The Recommendation of the

Magistrate Judge is, therefore, accepted by the court. See Video Views, Inc. v. Studio 21, Ltd, 797

F.2d 538 (7th Cir. 1986).

        IT IS THEREFORE ORDERED THAT:

       (1) The Report and Recommendation (#73) is accepted by this court.

       (2) The facts demonstrate clear and convincing evidence that Ray A. Taylor is

in contempt of a court order, namely the subpoena requiring his deposition appearance on February

4, 2019 and the March 8, 2019 Order to Show Cause (#67). To compel Mr. Taylor’s testimony in

this case, Ray A. Taylor is to be fined $25 for every day that he fails to comply with the outstanding

subpoena for deposition, beginning to accrue on April 30, 2019. Ray A. Taylor is to be allowed to

avoid the accrual of daily fines by submitting to a deposition as required by the prior subpoena and

Court Order. The hearing set for April 30, 2019, before this court is VACATED.

       (4) This case is referred to the Magistrate Judge for further proceedings.

                              ENTERED this 24th day of April, 2019.
                                       s/ COLIN S. BRUCE
                                      U.S. DISTRICT JUDGE
